         Case 1:08-cr-00360-LAP Document 144 Filed 06/08/20 Page 1 of 1




                                              June 8, 2020


BY ECF
Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:     United States v. Antonio Scott
       08 Cr. 360 (LAP)


Dear Judge Preska,

       On May 12, 2020, the Court of Appeals granted Mr. Scott permission to file a
successive petition pursuant to 28 U.S.C. § 2255. Dkt. No. 136. On May 13, the Court
ordered Mr. Scott to file a brief within 30 days, i.e. Friday, June 12, 2020. Dkt. No. 137.

        I write to ask that the Court extend that deadline by two weeks, to Friday, June 26,
2020. We have been working on Mr. Scott’s motion, but given the logistical hurdles created
by the coronavirus pandemic, the requested additional time will enable us to finish the brief.
This is the first request for an extension. The government, by Assistant United States Attorney
Andrew Chan, has no objection to this request.

       Thank you for your consideration.

Respectfully submitted,
/s/
Sylvie Levine
Assistant Federal Defender
212-417-8729
